Citation Nr: 1122353	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased in excess of 30 percent for migraine headaches.

2.  Entitlement to an increased rating in excess of 20 percent for lumbosacral strain with degenerative disc disease, disc bulging L4-5, and degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty, to include the period from March 1984 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in May 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The rating decision in May 2007 denied a rating higher than 10 percent for migraine headaches and the rating decision in December 2007, increased the rating to 30 percent effective December 22, 2006, the date of receipt of the claim.  

In February 2011, the Veteran appeared at a Board videoconference hearing in 
El Paso, Texas (Waco, Texas, RO) before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is in the record. 


FINDINGS OF FACT

1.  The service-connected headaches have not been manifested by prostrating episodes productive of severe economic inadaptability for any period.

2.  The service-connected lumbosacral strain with degenerative disc disease, disc bulging L4-5, and degenerative joint disease has been manifested by flexion at maximum limited to 40 degrees during flare-ups; there is no evidence of ankylosis or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period. 

3.  The service-connected lumbosacral strain with degenerative disc disease, disc bulging L4-5, and degenerative joint disease has been manifested by neurological impairment that approximates no more than mild incomplete paralysis of the right sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for migraine headaches have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for a rating higher than 20 percent for the service-connected lumbosacral strain with degenerative disc disease, disc bulging L4-5, and degenerative joint disease have not been met for any period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).  

3.  The criteria for a separate 10 percent rating for the neurological manifestations of a low back disability (mild incomplete paralysis of the right sciatic nerve) have been met for any period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided pre-adjudication VCAA notice by letter, dated in January 2007.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained VA records and private medical records.  

The Veteran was afforded a VA examination in January 2007 to evaluate his migraine headaches.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Veteran's file was not reviewed by the examiner, the examiner provided a thorough examination, recorded the Veteran's current complaints and reported medical history, conducted an appropriate examination and rendered a diagnosis and opinion consistent with the remainder of the evidence of record.  As for the low back disability, the Veteran was afforded a VA examination in January 2007 and in April 2008 with an addendum in May 2008 providing range of motion testing.  While the claims folder was not available during the VA examination in January 2007, the examiner indicated that the Veteran's VA records were reviewed.  Further, the file shows that there was no pertinent evidence pertaining to the current severity of the low back disability for the examiner to consider at the time of the examination.  The VA examination in April 2008 with the addendum was fully adequate as it considered the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination to include an orthopedic evaluation, motor exam and reflex exam.  The Board therefore concludes that the examinations are adequate for rating the low back disability.  See 38 C.F.R. § 4.2.

In February 2011, the Veteran testified that his headaches have gotten worse; however, as he also stated that within the last year he lost approximately 14 days from work due to the migraines, the evidence does not suggest a material change in the severity of the Veteran's disability to meet the criteria of the next higher rating of 50 percent under Diagnostic Code 8100, for frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, to warrant a reexamination under 38 C.F.R. § 3.327 (2010).  

The Veteran also testified that his headaches have been getting worse since 2005-2007.  The Veteran was afforded a VA examination in 2007 and in 2008.  The Veteran does not contend, and the record does not show, that there has been a material change in the disability since the 2008 examination to warrant a reexamination.  38 C.F.R. § 3.327(a).  

As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Migraine Headaches

The service-connected migraine headaches are currently rated 30 percent under Diagnostic Code 8100.  The criteria for the next higher rating of 50 percent are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  The term "productive of economic inadaptability" does not require that a veteran be completely unable to work to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

The pertinent evidence consists of VA progress notes, the VA examination in January 2007, and the Veteran's testimony in February 2011.  On VA neurological examination in January 2007, the Veteran reported having migraines at least 3 or 4 times per week, which lasted 6-7 hours.  He had nausea and vomiting associated with the headaches and no disturbance of vision.  He noted that his migraines caused lack of endurance, frequent chronic fatigue, and sometimes were prostrating to the extent that he could not do anything but stay home in a dark room.  The Veteran indicated that he worked for the U.S. postal service in El Paso and within the last year missed work twice due to severe episodes of migraine headaches.  The diagnosis was chronic migraine headaches with recurrent acute exacerbations.  

VA progress notes from 2005 to 2010 show treatment for migraine headaches.  In November 2005, the records indicated the Veteran had chronic migraines intermittently 3 to 4 times per week.  In September 2006, he reported having a lot of headaches.  In January 2008, the migraines became more frequent, the Veteran was having trouble at work and had precipitated daily migraines for 10 days.  In October 2010, during a neurology consult, the Veteran described having headaches with neck discomfort extending to the posterior part of the head.  At times the headaches were severe causing nausea and visual difficulty.  The examiner noted that although the Veteran had a history of migraine headaches, the problems he described (which occurred about 3 times per week) were due to neck strain.  

In February 2011, the Veteran testified that his migraine headaches had worsened, occurring 4 to 5 times per week, and in the last couple of months he missed 3 days of work and 4 to 5 days had to leave work early.  He indicated he had a migraine which lasted 16 hours and almost every time had nausea and blurred vision associated with the migraine headaches.  He testified that on average his migraines lasted 6 to 8 hours.  The Veteran indicated that he did not lose income as a result of the migraines, and relied on his sick leave, which he hardly used.  He testified that in the last year he lost 6 full days to 8 full days of work and on 6 occasions had to leave early due to migraine headaches.  On the days he missed work due to migraines, he testified he had to close the windows, lie down, and take medication.  

Based on the above evidence, the Board finds that the migraines are very frequent, occurring 3 to 5 times per week and lasting on average 6 to 8 hours.  As for the question of whether the headaches are completely prostrating and involve prolonged attacks, the migraine headaches may require the Veteran to stay in bed in a dark room.  

As to whether the headaches produce severe economic inadaptability, and recognizing that complete inability to work is not required, the record shows the Veteran's headaches affected his job, but the record does not establish severe economic inadaptability, that is, making it extremely difficult to adapt or adjust to the work environment.  The evidence shows that the Veteran continued to be employed, and in the last year at most missed 14 days of work, to include both full and partial days.  Such evidence tends to weigh against, rather than support, a finding of severe economic inadaptability.  In the absence of evidence of "severe economic inadaptability," the criteria for the next higher rating have not been met for any period, and as the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7 (2010).

Rating Low Back Disability

The service-connected lumbosacral strain with degenerative disc disease, disc bulging L4-5, and degenerative joint disease is rated 20 percent under Diagnostic Code 5243, which provides ratings for Intervertebral Disc Syndrome Based on Incapacitating Episodes and under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under Diagnostic Code 5243, a disability is rated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

The rating criteria for intervertebral disc syndrome are based on incapacitating episodes.  When rated based on incapacitating episodes, the next higher rating of 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula, the criteria for the next higher rating, 40 percent, is flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Degenerative arthritis is rated under Diagnostic Code 5242 under the General Rating Formula, which refers to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved.

Under the General Rating Formula, objective neurologic abnormalities are separately rated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The pertinent evidence consists of VA examinations in January 2007 and in March 2008, VA progress notes, private medical records, and the Veteran's testimony in January 2011.  VA progress notes from 2006 to 2009 document complaints of low back pain.  In February 2006, the records also showed complaints of numbness inside both thighs.  In May 2007, there was current low back pain with sciatica exacerbation and a single episode of frequency in voiding was indicated.  Private medical records in March 2008, showed the Veteran's physician was going to prescribe time off from work due to disk problems in his lower back.  

On VA examination in January 2007, the Veteran reported that over the years his back pain has gotten worse and he experienced pain, lack of endurance, chronic fatigue, muscle spasms and stiffness on a daily basis.  He complained of radiating pain to the right lower extremity with tingling and numbness.  He denied urinary incontinence and bowel incontinence.  The Veteran works for the U.S. Post Office and stated that in the last year he missed work about 7 times due to low back pain, noting that he missed worked on his own and not by orders of his physician.  

Physical examination in January 2007 showed forward flexion was limited to 75 degrees, with pain beginning at 80 degrees of flexion and ending at 75 degrees.  The examiner noted that on acute flare-ups of pain, it was estimated that the Veteran lost 50 percent of range of motion of the lumbar spine, with flexion decreasing down to 40 degrees.  On repetitive motion tested three times there was a progression of decreased range of motion as flexion was decreased to 70 degrees, then to 60 degrees, and then to 50 degrees.  The examiner indicated that there was lack of endurance and chronic fatigue but pain was most pronounced.  Mild to moderate paravertebral muscle spasm was noted.  The examination showed no fixed deformity of the lumbar spine.  The examiner noted the Veteran had antalgic gait due to back pain and sciatic radiculopathy involving the right lower extremity.  Functional impact was moderate.  

Neurological examination of the right lower extremity in January 2007 revealed deep tendon reflexes, pinprick and vibratory sensation were present.  Supine straight leg elevation of the right lower extremity was limited to 10 degrees.  Accompanying x-ray showed facet arthritis of L4-L5 and an accompanying MRI showed disc protrusion at L4-5, impingement on the L5 nerve roots.  

The VA examiner in January 2007 provided a diagnosis of traumatic degenerative joint disease involving the lumbar spine with limitation of motion associated with chronic lumbosacral strain, degenerative disk disease, and sciatic radiculopathy involving the right lower extremity, associated with disc protrusion at L4-L5 with impingement on the L5 nerve roots.  

On VA examination in April 2008 for the spine, the Veteran denied having a history of urinary incontinence, urinary urgency, fecal incontinence, numbness, and paresthesias.  The Veteran complained of constant severe back pain, to include  left low back pain radiating to both thighs and stopping at the knees.  The Veteran complained of severe flare-ups every one to two months, which lasted between 2 and 4 weeks and confined him to a bed or chair.  His last episode was in March 2008 and lasted 4 weeks.  His previous episode was in November 2007 and also lasted four weeks.  

Objective findings in April 2008 shows the motor exam was normal as there was active movement against full resistance including with hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  The sensory exam of the upper extremities was normal to include on vibration testing, pinprick, light touch, and position sense.  The reflex exam of the spine showed normal knee jerk, ankle jerk, and plantar flexion.  Accompanying x-ray showed minimal degenerative change at L4-5, otherwise was normal.  

The VA examiner in April 2008 noted that in the last twelve months the Veteran lost sixteen weeks from work due to low back pain and his back pain significantly affected his occupation due to increased absenteeism.  

In an addendum in May 2008, the examiner indicated that forward flexion was 0 to 65 degrees, with pain beginning at 65 degrees, and repetitive flexion increased pain resulting in 0 degrees in loss of range of motion.  

Upon evaluation in March 2010, the Veteran's private examiner indicated that the back showed no focal neurologic deficit but a lot of spasm.  

At the Board hearing in February 2011, the Veteran testified that he had constant, radiating back pain.  He stated that in addition to being diagnosed with radiculopathy of the right lower extremity in January 2007, he also has been diagnosed with radiculopathy of the left lower extremity.  He noted that within the past year he missed three days from work, and doctors told him to rest but clarified that they did not prescribe bedrest.  

While the evidence shows the Veteran during the appeal period missed a maximum of sixteen weeks from work, and in March 2008 his private doctor prescribed time off from work, there is no evidence, neither lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period and the Veteran does not meet the criteria for the next higher rating of 40 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was at most limited to 40 degrees during acute flare-ups.  These findings do not more nearly approximate or equate to limitation of flexion of the lumbar spine to 30 degrees or less, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to 30 degrees and there is no evidence of ankylosis for any period, a rating higher than 20 percent is not warranted under the General Rating Formula for any period.  

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  

Separate Rating for Neurological Manifestations of Right Lower Extremity

The Board finds that a separate 10 percent rating is warranted under Diagnostic Code 8520 for neurological impairment of the right lower extremity, shown in the medical record as radicular pain and diagnosed as sciatic radiculopathy.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 are warranted, respectively, for mild, moderate, moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

The Board finds that a separate 10 percent rating is warranted under Diagnostic Code 8520 for neurological impairment of the right lower extremity, shown in the medical record as radicular pain and diagnosed as sciatic radiculopathy.  Throughout the appeal period, the Veteran complained of radiating pain.  On VA examination in January 2007 supine straight leg elevation of the right lower extremity was limited to 10 degrees and an accompanying MRI showed impingement on the L5 nerve roots.  

The Board finds that an evaluation in excess 10 percent is not warranted for neurological symptoms in the right lower extremity.  The objective findings show that on VA examination in January 2007 there were deep tendon reflexes, pinprick, and vibratory sensations, on VA examination in April 2008 motor exam and reflex exam were normal, and the Veteran's private examiner in March 2010 indicated that he did not have focal neurologic deficit.  Thus, the Board finds that an evaluation in excess of 10 percent for neurological impairment of the right lower extremity is not warranted.

While the Veteran also has testified that he was diagnosed with radiculopathy of the left lower extremity, and he is competent to relate a contemporaneous medical diagnosis and to relate symptoms that later support a diagnosis by a medical professional, there is no contemporaneous medical diagnosis or later diagnosis of a medical professional that pertains to the diagnosis of radiculopathy of the left lower extremity.  Further, to the extent the Veteran is relying on what a VA health-care professional told him, what a health-care profession purportedly said, is medical hearsay evidence and is too attenuated and inherently unreliable to constitute competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995) (medical hearsay evidence does not meet the threshold of plausibility).  

While the Veteran is competent to describe symptoms of back pain, and he complained of radiating back pain to his left lower extremity, as a lay person he is not qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The MRI in January 2007 only showed sciatic radiculopathy in the right lower extremity, neurological evaluation on VA examination in January 2007 pertaining to the left lower extremity was normal and neurological evaluation on VA examination in April 2008 and on private examination in March 2010 was normal.  Therefore as the competent evidence does not show neurological impairment of the left lower extremity, a separate rating for neurological impairment to the left lower extremity is not warranted.  

The Board also finds that a separate disability rating is not warranted for bladder or bowel impairment.  Although the evidence shows an episode of frequency in voiding in 2007, this was a single isolated episode, and the evidence overall does not show bladder or bowel impairment to warrant a separate rating.  

For these reasons, the preponderance of the evidence is against the claim for a rating higher than 20 percent for lumbosacral strain with degenerative disc disease, disc bulging L4-5, and degenerative joint disease.  The Board also finds that the weight of the competent evidence demonstrates that the Veteran is entitled to a separate 10 percent rating, but no higher, for the neurological manifestations of his low back disability, in the form of the radiculopathy affecting the right lower extremity.  The "benefit-of-the- doubt" rule has been considered in making this decision to assign a separate 10 percent rating.  38 U.S.C.A. §5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of a service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peace, 22 Vet. App. 111 (2008).

In this case, the Veteran reported low back pain and limitation of motion due to the low back disability, which includes arthritis and intervertebral disc syndrome.  As seen in the analysis above, the Board has considered these aspects of the Veteran's back disability, and finds that the rating schedule, Diagnostic Code 5243, provides for ratings based on limitations of flexion and combined ranges of motion (General Rating Formula) and periods of incapacitation (Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), which adequately provides for ratings base on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the low back disability.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  

With regard to headaches, the schedular rating criteria, Diagnostic Code 8100, provides for rating based on the frequency, severity (whether completely prostrating), and length of headaches (whether prolonged), and considers the severity of the economic adaptability caused by the headaches.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for a higher rating for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 30 percent for migraine headaches is denied.

A rating in excess of 20 percent for lumbosacral strain with degenerative disc disease, disc bulging L4-5, and degenerative joint disease is denied.

A separate 10 percent rating for the neurological manifestations of low back disability affecting the right lower extremity is granted.



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


